DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 22, 27, 37 and 42 are objected to because of the following informalities:  the claims include a limitation that ends with a closed parenthesis. This appears to be a typographical error.
-Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected.  The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed concept is “a signal carrying information data..”.
-Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The phrase “on the one hand… and on the other hand" in claims 19, 21, 34, 36 are relative terms which renders the claim indefinite.  The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to the examiner how much correlation is required, if at all, between the variables being compared.
Claims 22, 27, 37 and 42 recites the limitation “…executing the steps of a-c”.  There is insufficient antecedent basis for this limitation in these claims.
	-Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-23, 25-28, 30-38 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kontkanen et al. (US20120313944) (hereinafter Kontkanen) in view of Huet (US20170039759) (hereinafter Huet).
Regarding claim 18, Kontkanen discloses a method for encoding the geometry of a point cloud comprising: 
a) obtaining at least one candidate octree-based structure with a maximum depth level from the points of said point cloud, the at least one candidate octree-based structure approximating the geometry of the point cloud by points associated with leaf cubes [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of micropolygonal nodes in 3D point cloud].
b) selecting an octree-based structure with a maximum depth level from said at least one candidate octree-based structure [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of nodes in 3D point cloud].

Huet discloses c) encoding a depth information data representative of the maximum depth level of said selected octree-based structure [Figs. 4-6, ABS, 0016-0022, 0046-0051; performing coding on highest depth of octree while optimizing costs associated with resolution/size and other considerations].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Kontkanen with the teachings of Huet as stated above.  By incorporating the teachings as such, increased resolution of points for rendering high quality 3D model of an image while addressing cost considerations is achieved (see Huet 0004-0006, 00046-0051). 
Regarding claim 19, Kontkanen discloses wherein a coding cost obtained for the at least one candidate octree-based structure is used to select the octree-based structure with the maximum depth level, said coding cost depending on a distortion taking into account spatial distances between, on one hand, the points of the point cloud and on the other hand, the points associated with the leaf cubes of said candidate octree-based structure, and a bit-rate for encoding said candidate octree-based structure and for encoding its maximum depth level [0006, 00028, 00061; dynamic multi resolution level point cloud coding].
Regarding claim 20, Kontkanen discloses wherein the method also comprises obtaining up- sampled points by up-sampling recursively points associated with leaf cubes of said at least one candidate octree-based structure until the resolution level of said points reaches an expected resolution level [0006, 00028, 00061; dynamic multi resolution level point cloud coding].
Regarding claim 21, Kontkanen discloses wherein the distortion takes into account spatial distances between, on one hand, the points of the point cloud and on the other hand, [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of nodes in 3D point cloud].
Regarding claim 22, Kontkanen discloses determining a global octree-based structure comprising at least one cube, by splitting recursively a cube encompassing the point cloud until the leaf cubes, associated with the leaf nodes of said global octree-based structure, reach down an expected size [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of nodes in 3D point cloud].
Kontkanen discloses the limitations of claim 22.  However Kontkanen does not explicitly disclose  - encoding an octree information data representative of the global octree-based structure and - encoding a leaf node information data indicating if a leaf cube associated with each leaf node of said global octree-based structure is coded or not; - if the leaf node information data indicates that a leaf cube associated with a leaf node of said global octree-based structure is encoded, encoding the geometry of the points of the point cloud included in said leaf cube by executing the steps a-c).
Huet discloses - encoding an octree information data representative of the global octree-based structure and - encoding a leaf node information data indicating if a leaf cube associated with each leaf node of said global octree-based structure is coded or not; - if the leaf node information data indicates that a leaf cube associated with a leaf node of said global octree-based structure is encoded, encoding the geometry of the points of the point cloud included in said leaf cube by executing the steps a-c) [Figs. 4-6, ABS, 0016-0022, 0046-0051; performing coding on highest depth of octree while optimizing costs associated with resolution/size and other considerations].

Regarding claim 23, Kontkanen discloses wherein encoding an octree-based structure comprises encoding an octree information data representative of said optimal octree- based structure, and a leaf node information data indicating if a leaf cube of said octree-based structure includes a point representative of at least one point of the point cloud [0006, 00028, 00061; dynamic multi resolution level point cloud coding].
Regarding claim 25, Kontkanen discloses a method for decoding, from a bitstream, the points of a point cloud comprising:
b) decoding, from the bitstream and according to the maximum depth level, an octree information data representative of said octree-based structure, and a leaf node information data indicating if a leaf cube of said octree-based structure includes a point representative of at least one point of the point cloud [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of nodes in 3D point cloud]. 
c) obtaining an octree-based structure from the octree information data, and if the leaf node information data indicates that a leaf cube of said octree-based structure 4Customer No.: 1573632017P00151WOUS includes a point representative of at least one point of the point cloud, adding a point to said leaf cube [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of nodes in 3D point cloud].
Kontkanen discloses processing of the limitations of claim 25.  However Kontkanen does not explicitly disclose a) decoding a depth information data representative of a maximum depth level of an octree-based structure. 
 [Figs. 4-6, ABS, 0016-0022, 0046-0051; performing coding on highest depth of octree while optimizing costs associated with resolution/size and other considerations].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Kontkanen with the teachings of Huet as stated above.  By incorporating the teachings as such, increased resolution of points for rendering high quality 3D model of an image while addressing cost considerations is achieved (see Huet 0004-0006, 00046-0051). 
Regarding claim 26, Kontkanen discloses wherein the method also comprises obtaining up- sampled points by up-sampling recursively points associated with leaf cubes of said at least one octree-based structure until the resolution level of said points reaches an expected resolution level [0006, 00028, 00061; dynamic multi resolution level point cloud coding].
Regarding claim 27, Kontkanen discloses the limitations of claim 27.  However Kontkanen does not explicitly disclose wherein the method also comprises: - decoding, from the bitstream, an octree information data representative of a global octree-based structure; - obtaining said global octree-based structure from the octree information data; - decoding, from the bitstream, a leaf node information data indicating if a leaf cube associated with each leaf node of said global octree-based structure is encoded or not; and - if the leaf node information data indicates that a leaf cube associated with a leaf node of said global octree-based structure is coded, decoding points included in said leaf cube by executing the steps a-c); and - fusing the decoded points for all the leaf cubes of said global octree-based structure.
Huet discloses wherein the method also comprises: - decoding, from the bitstream, an octree information data representative of a global octree-based structure; - obtaining said global octree-based structure from the octree information data; - decoding, from the bitstream, a leaf node information data indicating if a leaf cube associated with each leaf node of said global [Figs. 4-6, ABS, 0016-0022, 0046-0051; performing coding on highest depth of octree while optimizing costs associated with resolution/size and other considerations].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Kontkanen with the teachings of Huet for the same reasons as stated above.
Regarding claim 28, Kontkanen discloses wherein decoding an octree-based structure comprises decoding an octree information data representative of said optimal octree- based structure, and a leaf node information data indicating if a leaf cube of said octree-based structure includes a point representative of at least one point of the point cloud [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of nodes in 3D point cloud].
Regarding claim 31, Kontkanen discloses a non-transitory processor-readable medium having stored thereon instructions to execute the steps of a method according to claim 18 when this program is executed on a computer [Fig. 9, 0070; CRM].
Regarding claim 32, Kontkanen discloses a non-transitory processor-readable medium having stored thereon instructions to execute the steps of a method according to claim 25 when this program is executed on a computer [Fig. 9, 0070; CRM]. 
Regarding claim 33, Kontkanen discloses a device for encoding the geometry of a point cloud comprising electronic circuitry adapted for: 
a) obtaining at least one candidate octree-based structure with a maximum depth level from the points of said point cloud, the at least one candidate octree-based structure approximating the geometry of the point cloud by points associated with leaf cubes [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of micro polygonal nodes in 3D point cloud].
b) selecting an octree-based structure with a maximum depth level from said at least one candidate octree-based structure [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of micro polygonal nodes in 3D point cloud].
Kontkanen discloses processing of the limitations of claim 33.  However Kontkanen does not explicitly disclose c) encoding a depth information data representative of the maximum depth level of said selected octree-based structure.
Huet discloses c) encoding a depth information data representative of the maximum depth level of said selected octree-based structure [Figs. 4-6, ABS, 0016-0022, 0046-0051; performing coding on highest depth of octree while optimizing costs associated with resolution/size and other considerations].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Kontkanen with the teachings of Huet as stated above.  By incorporating the teachings as such, increased resolution of points for rendering high quality 3D model of an image while addressing cost considerations is achieved (see Huet 0004-0006, 00046-0051). 
Regarding claim 34, Kontkanen discloses wherein a coding cost obtained for the at least one candidate octree-based structure is used to select the octree-based structure with the maximum depth level, said coding cost depending on a distortion taking into account spatial distances between, on one hand, the points of the point cloud and on the other hand, the points associated with the leaf cubes of said candidate octree-based structure, and a bit-rate for encoding said candidate octree-based structure and for encoding its maximum depth level [0006, 00028, 00061; dynamic multi resolution level point cloud coding].
Regarding claim 35, Kontkanen discloses wherein the electronic circuitry is also adapted for obtaining up-sampled points by up-sampling recursively points associated with leaf cubes of said at least one candidate octree-based structure until the resolution level of said points reaches an expected resolution level [0006, 00028, 00061; dynamic multi resolution level point cloud coding].
Regarding claim 36, Kontkanen discloses wherein the distortion takes into account spatial distances between, on one hand, the points of the point cloud and on the other hand, said up-sampled points [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of micro polygonal nodes in 3D point cloud].
Regarding claim 37, Kontkanen discloses wherein the electronic circuitry is also adapted for: - determining a global octree-based structure comprising at least one cube, by splitting recursively a cube encompassing the point cloud until the leaf cubes, associated with the leaf nodes of said global octree-based structure, reach down an expected size [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of micro polygonal nodes in 3D point cloud].
Kontkanen discloses the limitations of claim 22.  However Kontkanen does not explicitly disclose   - encoding an octree information data representative of the global octree-based structure; - encoding a leaf node information data indicating if a leaf cube associated with each leaf node of said global octree-based structure is coded or not; - if the leaf node information data indicates that a leaf cube associated with a leaf node of said global octree-based structure is encoded, encoding the geometry of the points of the point cloud included in said leaf cube by executing the steps a-c).
Huet discloses  - encoding an octree information data representative of the global octree-based structure; - encoding a leaf node information data indicating if a leaf cube  [Figs. 4-6, ABS, 0016-0022, 0046-0051; performing coding on highest depth of octree while optimizing costs associated with resolution/size and other considerations].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Kontkanen with the teachings of Huet for the same reasons as stated above.
Regarding claim 38, Kontkanen discloses wherein encoding an octree-based structure comprises encoding an octree information data representative of said optimal octree- based structure, and a leaf node information data indicating if a leaf cube of said octree-based structure includes a point representative of at least one point of the point cloud [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of micro polygonal nodes in 3D point cloud].
Regarding claim 40, Kontkanen discloses a device for decoding, from a bitstream, points of a point cloud comprising electronic circuitry adapted for:
b) decoding, from the bitstream and according to the maximum depth level, an octree information data representative of said octree-based structure, and a leaf node information data indicating if a leaf cube of said octree-based structure includes a point representative of at least one point of the point cloud [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of micro polygonal nodes in 3D point cloud]. 
c) obtaining an octree-based structure from the octree information data, and if the leaf node information data indicates that a leaf cube of said octree-based structure includes a point [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of micro polygonal nodes in 3D point cloud].
Kontkanen discloses processing of the limitations of claim 33.  However Kontkanen does not explicitly disclose a) decoding a depth information data representative of a maximum depth level of an octree-based structure.
Huet discloses a) decoding a depth information data representative of a maximum depth level of an octree-based structure [Figs. 4-6, ABS, 0016-0022, 0046-0051; performing coding on highest depth of octree while optimizing costs associated with resolution/size and other considerations].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Kontkanen with the teachings of Huet as stated above.  By incorporating the teachings as such, increased resolution of points for rendering high quality 3D model of an image while addressing cost considerations is achieved (see Huet 0004-0006, 00046-0051). 
Regarding claim 41, Kontkanen discloses wherein the electronic circuitry is also adapted for obtaining up-sampled points by up-sampling recursively points associated with leaf cubes of said at least one octree-based structure until the resolution level of said points reaches an expected resolution level [0006, 00028, 00061; dynamic multi resolution level point cloud coding].
Regarding claim 42, Kontkanen discloses the limitations of claim 42.  However Kontkanen does not explicitly disclose wherein the electronic circuitry is also adapted for: - decoding, from the bitstream, an octree information data representative of a global octree-based structure; - obtaining said global octree-based structure from the octree information data; - decoding, from the bitstream, a leaf node information data indicating if a leaf cube associated 
Huet discloses wherein the electronic circuitry is also adapted for: - decoding, from the bitstream, an octree information data representative of a global octree-based structure; - obtaining said global octree-based structure from the octree information data; - decoding, from the bitstream, a leaf node information data indicating if a leaf cube associated with each leaf node of said global octree-based structure is encoded or not; and - if the leaf node information data indicates that a leaf cube associated with a leaf node of said global octree-based structure is coded, decoding points included in said leaf cube by executing the steps a-c); and - fusing the decoded points for all the leaf cubes of said global octree-based structure [Figs. 4-6, ABS, 0016-0022, 0046-0051; performing coding on highest depth of octree while optimizing costs associated with resolution/size and other considerations].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Kontkanen with the teachings of Huet for the same reasons as stated above.
Regarding claim 43, Kontkanen discloses wherein decoding an octree-based structure comprises decoding an octree information data representative of said optimal octree- based structure, and a leaf node information data indicating if a leaf cube of said octree-based structure includes a point representative of at least one point of the point cloud [ABS, Figs. 2, 5-8, TBLS 2-3, 0011-0012, 0026-0048; calculating maximum depth level in processing dynamic octree multi resolution level construction of micro polygonal nodes in 3D point cloud].


Allowable Subject Matter
Claims 24, 29-30,  39 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including addressing any and all outstanding 35 USC 101 and 112 issues.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483